DETAILED ACTION
	This is the first action on the merits. Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/10/202 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, “an obtaining unit configured to obtain a second position of a map feature point included in map information based on the map information and information obtained from a sensor mounted on a vehicle” (See paragraph [0039] of the specification);
In claim 1, “an update unit configured to update the map information” (See paragraph [0039] of the specification);
In claim 10, “an estimation unit configured to estimate a combined first position and orientation of the vehicle based on a three-dimensional position of the map feature point and the sensor feature point obtained from the sensor-obtained information, and to estimate a combined second position and orientation based on a three-dimensional position of the sensor feature point obtained from the sensor-obtained information” (See paragraph [0039] of the specification);
In claim 11, “a presentation unit configured to present information indicating that the map information is being updated by the update unit” (See paragraph [0039] of the specification);
In claim 13, “a map storage unit configured to store the map information” (See paragraph [0039] of the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear where a vehicle would need to be traveling to be considered “near the vehicle first position” or to be considered “a predetermined distance or more away from near the vehicle first position”. Therefore, independent claim 1 and corresponding dependent claims 2-13 are rejected under 35 U.S.C. 112(b).
Regarding claim 7, the term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close a surrounding object would need to be to be considered a “surrounding object near the vehicle”. Therefore, dependent claim 7 is rejected under 35 U.S.C. 112(b).
Regarding claim 12, the term “nearby” is a relative term which renders the claim indefinite. The term “nearby” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close a surrounding object would need to be to be considered a “surrounding object nearby”. Therefore, dependent claim 12 is rejected under 35 U.S.C. 112(b).
Regarding claim 14, the term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear where a vehicle would need to be traveling to be considered “near the vehicle first position” or to be considered “a predetermined distance or more away from near the vehicle first position”. Therefore, independent claim 14 is rejected under 35 U.S.C. 112(b).
Regarding claim 15, the term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear where a vehicle would need to be traveling to be considered “near the vehicle first position” or to be considered “a predetermined distance or more away from near the vehicle first position”. Therefore, independent claim 15 is rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Regarding claims 1-13, the claims fall under a statutory category as they recite an apparatus. Regarding claim 14, the claim falls under a statutory category as it recites a method including at least one step. Regarding claim 15, the claim falls under a statutory category as it recites a method including at least one step.
Step 2a) Prong One: Independent claims 1, 14, and 15 recite a judicial exception. The claims recite: obtaining “a second position of a map feature point included in map information based on the map information and information obtained from a sensor mounted on a vehicle”; restraining “an update of the map information”; and updating “the map information between when the vehicle gets a predetermined distance or more away from near the vehicle first position and when the vehicle returns to a predetermined distance or less away from the vehicle second position”. The claims, as drafted are directed to a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claims are directed to a mental process, or concept performed in the human mind (including an observation, evaluation, judgment, opinion).
Step 2a) Prong Two: The judicial exception is not integrated into a practical application because the additional elements, such as such obtaining the information, restraining an update of the map information, and updating the map information are recited at a high level of generality. Additionally, acquiring and updating information merely amounts to forms of insignificant extra-solution activity. Other than reciting additional elements which are directed to generic computer components at a high level of generality, and limitations directed to forms of insignificant extra-solution activity, nothing in the claims preclude the limitations from being performed in the mind.
Step 2b: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are directed to generic computer components at a high level of generality, and amount to no more than mere instructions to apply the exception using generic computer components. Additionally, the limitation of acquiring and updating information is not considered to be more than what is well-understood, routine, and conventional activity in the field. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures |, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner. Similarly, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 indicates that storing and retrieving information in memory is a well-understood, routine, and conventional function when it is claimed in a merely generic manner. Therefore, the claimed elements do not amount to significantly more than the abstract idea.
The dependent claims 2-13 do not add anything significantly more to the abstract idea. The claims merely recite additional conditions on performing the obtaining and updating, or are directed to additional insignificant extra-solution activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moteki (US 2019/0257659 A1), in view of Hillen (US 2018/0246524 A1).

	Regarding claim 1, Moteki discloses an information processing apparatus (In fig. 1 and starting in paragraph [0043], Moteki discloses a data management system 1) comprising:
an obtaining unit (In paragraph [0044-0046], Moteki discloses that data management system 1 includes an data management device 30 that updates the overall map based on a local map transmitted from the in-vehicle device 10) configured to obtain a second position of a map feature point included in map information based on the map information and information obtained from a sensor mounted on a vehicle (In paragraph [0045], Moteki discloses that the in-vehicle device 10 generates a local map around a vehicle based on predetermined information received from a data management device 30 (map information) and a peripheral image of the vehicle captured by a camera 12 (information obtained from a sensor mounted on a vehicle); see also paragraph [0051] where Moteki discloses that the overall map includes a key frame, associated with the location of the vehicle when the image is captured, and a map point, which represents three-dimensional coordinates of feature points in the key frame image (map feature point); the examiner understands that the local map must at least contain a map point (second position of a map feature point) to update the overall map), wherein, in advance of obtaining the second position of the map feature point, the map information includes a first position of the map feature point (In paragraphs [0132-0136], Moteki discloses that a reliability calculation unit 235 (of a data management device) calculates the reliability of the local map by, for example, utilizing the original local map (which includes at least includes a first position of the map feature point)) measured in an environment including a closed route for the vehicle to travel along (In paragraph [0050], Moteki discloses that the key frame image is an image captured by the camera mounted on the vehicle when the vehicle travels along the travel locus (closed route)), and wherein the sensor-obtained information includes a sensor feature point (In paragraph [0051], Moteki discloses that the feature point represents “a shape of an object existing in a target region and is an edge point and the like in the key frame image”, where the image is captured by camera 12 (sensor)) measured by the sensor mounted on the vehicle while the vehicle travels along the closed route (In paragraph [0050], Moteki discloses that the key frame image is an image captured by the camera mounted on the vehicle when the vehicle travels along a travel locus (closed route)); and
an update unit (In paragraphs [0046] and [0102], Moteki discloses that a data management device 30 includes an update unit 38 which updates the overall map based on a local map transmitted from the in-vehicle device 10) configured to update the map information,
wherein, in a case where a distance between a first position of the vehicle estimated from the measured first position of the map feature point and a second position of the vehicle estimated based on the obtained second position of the map feature point is greater than a threshold, the update unit restrains an update of the map information (In paragraphs [0132-0136], Moteki discloses that a reliability calculation unit 235 (of a data management device) reidentifies the location of the vehicle of the local map transmitted from the in-vehicle device 10 and calculates the reliability of the local map by, for example, calculating a distance between the location of the reidentified key frame (a second position of the vehicle estimated based on the obtained second position of the map feature point) and the original key frames of the local map (a first position of the vehicle estimated from the measured first position of the map feature point), where correction unit 36 (of the data management device) does not update the overall map if the average distance of each key frame calculated by the reliability calculation unit 235 is larger than a threshold).
Moteki does not explicitly disclose wherein, in a case where the vehicle traveling near the vehicle first position continues traveling along the closed route, the update unit updates the map information between when the vehicle gets a predetermined distance or more away from near the vehicle first position and when the vehicle returns to a predetermined distance or less away from the vehicle second position.
However, Hillen teaches wherein, in a case where the vehicle traveling near the vehicle first position continues traveling along the closed route, the update unit updates the map information between when the vehicle gets a predetermined distance or more away from near the vehicle first position and when the vehicle returns to a predetermined distance or less away from the vehicle second position (In paragraph [0034], Hillen teaches that the robot 1 [vehicle] preferably follows a planned traveling route, and for example, when the robot 1 exits a section of the environment 2, e.g. a room, and enters another section of the environment, i.e. another room [gets a predetermined distance or more away from near the vehicle first position and before returning to a predetermined distance or less away from the vehicle second position], it transmits environment maps that are no longer needed or map sections 4 that are no longer needed to the external memory unit 3 [updates the map information in external memory 3]).
Hillen is considered to be analogous to the claimed invention in that hey both pertain to updating a map after the vehicle moves at least a predetermined distance away from some first position. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement updating the map information as taught by Hillen with the apparatus as disclosed by Moteki, where doing so at least limits the map updates to maps generated for an entire section, for example, where updating a map in external storage after generating it for an entire section decreasing an amount of data transmitted, or the amount of processing power needed to update the map.

Regarding claim 2, Moteki further discloses wherein, in a case where the vehicle first position is included in the region where the map feature point included in the map information is measurable and the map feature point second position being obtained based on the sensor-obtained information, the update unit restrains the update of the map information based on the map feature point second position (In paragraphs [0132-0136], Moteki discloses that a reliability calculation unit 235 (of a data management device) reidentifies the location of the vehicle of the local map transmitted from the in-vehicle device 10 and calculates the reliability of the local map by, for example, calculating a distance between the location of the reidentified key frame (a second position of the vehicle estimated based on the obtained second position of the map feature point) and the original key frames of the local map (a first position of the vehicle estimated from the measured first position of the map feature point), where correction unit 36 (of the data management device) does not update the overall map if the average distance of each key frame calculated by the reliability calculation unit 235 is larger than a threshold); the examiner understands that the local map which is based on the map feature point second position obtained based on the sensor-obtained information will not be adopted into the overall map if the average distance of each key frame calculated by the reliability calculation unit 235 is larger than a threshold, even in a case where the vehicle first position is included in the region where the map feature point included in the map information is measurable).
Hillen further teaches wherein, in a case where the vehicle first position is not included in a region where the map feature point included in the map information is measurable and the map feature point second position is obtained based on the sensor-obtained information, the update unit updates the map information based on the map feature point second position (In paragraph [0034], Hillen teaches that the robot 1 [vehicle] preferably follows a planned traveling route, and for example, when the robot 1 exits a section of the environment 2, e.g. a room, and enters another section of the environment, i.e. another room [a case where the vehicle first position is not included in a region where the map feature point included in the map information is measurable, for example], it transmits environment maps that are no longer needed or map sections 4 that are no longer needed to the external memory unit 3 [updates the map information in external memory 3]).

Regarding claim 5, Moteki further disclose wherein the map feature point second position is obtained based on the sensor-obtained information (In paragraph [0051], Moteki discloses that the feature point represents “a shape of an object existing in a target region and is an edge point and the like in the key frame image”, where the image is captured by camera 12 (sensor)),
wherein the obtaining unit further is configured to obtain an update region including the map feature point included in the map information (In paragraph [0056], Moteki discloses that the in-vehicle device 10 according to the present embodiment generates a local map corresponding to a specific region [update region] in the overall map).
Hillen further teaches wherein, in a case where the vehicle first position is not included in the update region, the update unit updates the map information based on the obtained second position of the map feature point (In paragraph [0034], Hillen teaches that the robot 1 [vehicle] preferably follows a planned traveling route, and for example, when the robot 1 exits a section of the environment 2, e.g. a room, and enters another section of the environment, i.e. another room [a case where the vehicle first position is not included in the update region, for example], it transmits environment maps that are no longer needed or map sections 4 that are no longer needed to the external memory unit 3 [updates the map information in external memory 3]).

Regarding claim 6, Hillen further teaches wherein, in a case where the vehicle first position is included in the update region, the update unit updates the map information when the vehicle is a predetermined distance away from the update region (In paragraph [0034], Hillen teaches that the robot 1 [vehicle] preferably follows a planned traveling route, and for example, when the robot 1 exits a section of the environment 2, e.g. a room, and enters another section of the environment, i.e. another room [when the vehicle is a predetermined distance away from the update region], it transmits environment maps that are no longer needed or map sections 4 that are no longer needed to the external memory unit 3 [updates the map information in external memory 3]).

Regarding claim 9, Moteki further discloses wherein the sensor-obtained information is a measurement by a measurement apparatus of a distance between the vehicle and a surrounding environment (In paragraph [0064], Moteki discloses that the control unit 34 matches corresponding feature points in pairs of adjacent images based on the plurality of images captured [sensor-obtained information] when the vehicle takes a turn in the parking lot and calculates a three-dimensional coordinate of the map point corresponding to the feature point [at least a distance between the vehicle and a surrounding environment]).
See also where Hillen further teaches wherein the sensor-obtained information is a measurement by a measurement apparatus of a distance between the vehicle and a surrounding environment (In paragraphs [0027-0038], Hillen teaches that the robot 1 is equipped with a distance measuring device 9 [sensor] that measures distances from obstacles 7 and walls 8 [objects] within the environment 2 of the robot 1).

Regarding claim 11, Moteki further discloses a presentation unit configured to present information indicating that the map information is being updated by the update unit (In paragraphs [0104] and [0108], Moteki discloses that the in-vehicle device 10 and data management device may include a display device; the examiner understands the display device is at least capable of presenting information indicating that the map information is being updated by the update unit).
See also where Hillen further teaches a presentation unit configured to present information indicating that the map information is being updated by the update unit (In paragraphs [0018] and [0034], Hillen teaches that environment maps and/or map sections stored in the robot and/or the external memory unit are illustrated on a display, for example, on the robot or external device).

Regarding claim 12, Moteki further discloses wherein the sensor-obtained information is information indicating at least any one of (i) a distance between the sensor and a surrounding object nearby (In paragraph [0064], Moteki discloses that the control unit 34 matches corresponding feature points in pairs of adjacent images based on the plurality of images captured [sensor-obtained information] when the vehicle takes a turn in the parking lot and calculates a three-dimensional coordinate of the map point corresponding to the feature point [at least a distance between the sensor and a surrounding object nearby]).
See also where Hillen further teaches wherein the sensor-obtained information is information indicating at least any one of (i) a distance between the sensor and a surrounding object nearby (In paragraphs [0027-0038], Hillen teaches that the robot 1 is equipped with a distance measuring device 9 [sensor] that measures distances from obstacles 7 and walls 8 [surrounding object nearby] within the environment 2 of the robot 1).

Regarding claim 13, Moteki further discloses a map storage unit configured to store the map information (In paragraphs [0046-0047], Moteki discloses that data management device 30 includes an overall map storage unit 31 which stores an overall map),
wherein the update unit is configured to store the updated map information into the map storage unit (In paragraph [0046-0047], Moteki discloses that the data management device 30 updates the overall map stored in the overall map storage unit 31 based on a local map transmitted from the in-vehicle device 10).

Regarding claim 14, Moteki discloses a method for an information processing apparatus (In fig. 1 and starting in paragraph [0043], Moteki discloses a data management system 1), the method comprising:
obtaining a second position of a map feature point included in map information based on the map information and information obtained from a sensor mounted on a vehicle (In paragraph [0045], Moteki discloses that the in-vehicle device 10 generates a local map around a vehicle based on predetermined information received from a data management device 30 (map information) and a peripheral image of the vehicle captured by a camera 12 (information obtained from a sensor mounted on a vehicle); see also paragraph [0051] where Moteki discloses that the overall map includes a key frame, associated with the location of the vehicle when the image is captured, and a map point, which represents three-dimensional coordinates of feature points in the key frame image (map feature point); the examiner understands that the local map must at least contain a map point (second position of a map feature point) to update the overall map), wherein, in advance of obtaining the second position of the map feature point, the map information includes a first position of the map feature point (In paragraphs [0132-0136], Moteki discloses that a reliability calculation unit 235 (of a data management device) calculates the reliability of the local map by, for example, utilizing the original local map (which includes at least includes a first position of the map feature point)) measured in an environment including a closed route for the vehicle to travel along (In paragraph [0050], Moteki discloses that the key frame image is an image captured by the camera mounted on the vehicle when the vehicle travels along the travel locus (closed route)), and wherein the sensor-obtained information includes a sensor feature point (In paragraph [0051], Moteki discloses that the feature point represents “a shape of an object existing in a target region and is an edge point and the like in the key frame image”, where the image is captured by camera 12 (sensor)) measured by the sensor mounted on the vehicle while the vehicle travels along the closed route (In paragraph [0050], Moteki discloses that the key frame image is an image captured by the camera mounted on the vehicle when the vehicle travels along a travel locus (closed route));
restraining, in a case where a distance between a first position of the vehicle estimated from the measured first position of the map feature point and a second position of the vehicle estimated based on the obtained second position of the map feature point is greater than a threshold, an update of the map information (In paragraphs [0132-0136], Moteki discloses that a reliability calculation unit 235 (of a data management device) reidentifies the location of the vehicle of the local map transmitted from the in-vehicle device 10 and calculates the reliability of the local map by, for example, calculating a distance between the location of the reidentified key frame (a second position of the vehicle estimated based on the obtained second position of the map feature point) and the original key frames of the local map (a first position of the vehicle estimated from the measured first position of the map feature point), where correction unit 36 (of the data management device) does not update the overall map if the average distance of each key frame calculated by the reliability calculation unit 235 is larger than a threshold).
Moteki does not explicitly disclose updating, in a case where the vehicle traveling near the vehicle first position continues traveling along the closed route, the map information between when the vehicle gets a predetermined distance or more away from near the vehicle first position and when the vehicle returns to a predetermined distance or less away from the vehicle second position.
However, Hillen teaches updating, in a case where the vehicle traveling near the vehicle first position continues traveling along the closed route, the map information between when the vehicle gets a predetermined distance or more away from near the vehicle first position and when the vehicle returns to a predetermined distance or less away from the vehicle second position (In paragraph [0034], Hillen teaches that the robot 1 [vehicle] preferably follows a planned traveling route, and for example, when the robot 1 exits a section of the environment 2, e.g. a room, and enters another section of the environment, i.e. another room [gets a predetermined distance or more away from near the vehicle first position and before returning to a predetermined distance or less away from the vehicle second position], it transmits environment maps that are no longer needed or map sections 4 that are no longer needed to the external memory unit 3 [updates the map information in external memory 3]).
Hillen is considered to be analogous to the claimed invention in that hey both pertain to updating a map after the vehicle moves at least a predetermined distance away from some first position. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement updating the map information as taught by Hillen with the method as disclosed by Moteki, where doing so at least limits the map updates to maps generated for an entire section, for example, where updating a map in external storage after generating it for an entire section decreasing an amount of data transmitted, or the amount of processing power needed to update the map.

Regarding claim 15, Moteki discloses a non-transitory computer-readable storage medium storing a program (In paragraphs [0104-0105], Moteki discloses that an in-vehicle device 10 includes a local map program 60 stored in storage unit 53 for causing the computer 50 to function as the control unit 14 of the in-vehicle device 10; in paragraph [0138], Moteki discloses that the data management device includes a data management program stored in a storage unit of a computer for causing the computer to function as the data management device) to cause a computer to perform a method for an information processing apparatus (In fig. 1 and starting in paragraph [0043], Moteki discloses a data management system 1), the method comprising:
obtaining a second position of a map feature point included in map information based on the map information and information obtained from a sensor mounted on a vehicle (In paragraph [0045], Moteki discloses that the in-vehicle device 10 generates a local map around a vehicle based on predetermined information received from a data management device 30 (map information) and a peripheral image of the vehicle captured by a camera 12 (information obtained from a sensor mounted on a vehicle); see also paragraph [0051] where Moteki discloses that the overall map includes a key frame, associated with the location of the vehicle when the image is captured, and a map point, which represents three-dimensional coordinates of feature points in the key frame image (map feature point); the examiner understands that the local map must at least contain a map point (second position of a map feature point) to update the overall map), wherein, in advance of obtaining the second position of the map feature point, the map information includes a first position of the map feature point (In paragraphs [0132-0136], Moteki discloses that a reliability calculation unit 235 (of a data management device) calculates the reliability of the local map by, for example, utilizing the original local map (which includes at least includes a first position of the map feature point)) measured in an environment including a closed route for the vehicle to travel along (In paragraph [0050], Moteki discloses that the key frame image is an image captured by the camera mounted on the vehicle when the vehicle travels along the travel locus (closed route)), and wherein the sensor-obtained information includes a sensor feature point (In paragraph [0051], Moteki discloses that the feature point represents “a shape of an object existing in a target region and is an edge point and the like in the key frame image”, where the image is captured by camera 12 (sensor)) measured by the sensor mounted on the vehicle while the vehicle travels along the closed route (In paragraph [0050], Moteki discloses that the key frame image is an image captured by the camera mounted on the vehicle when the vehicle travels along a travel locus (closed route));
restraining, in a case where a distance between a first position of the vehicle estimated from the measured first position of the map feature point and a second position of the vehicle estimated based on the obtained second position of the map feature point is greater than a threshold, an update of the map information (In paragraphs [0132-0136], Moteki discloses that a reliability calculation unit 235 (of a data management device) reidentifies the location of the vehicle of the local map transmitted from the in-vehicle device 10 and calculates the reliability of the local map by, for example, calculating a distance between the location of the reidentified key frame (a second position of the vehicle estimated based on the obtained second position of the map feature point) and the original key frames of the local map (a first position of the vehicle estimated from the measured first position of the map feature point), where correction unit 36 (of the data management device) does not update the overall map if the average distance of each key frame calculated by the reliability calculation unit 235 is larger than a threshold).
Moteki does not explicitly disclose updating, in a case where the vehicle traveling near the vehicle first position continues traveling along the closed route, the map information between when the vehicle gets a predetermined distance or more away from near the vehicle first position and when the vehicle returns to a predetermined distance or less away from the vehicle second position.
However, Hillen teaches updating, in a case where the vehicle traveling near the vehicle first position continues traveling along the closed route, the map information between when the vehicle gets a predetermined distance or more away from near the vehicle first position and when the vehicle returns to a predetermined distance or less away from the vehicle second position (In paragraph [0034], Hillen teaches that the robot 1 [vehicle] preferably follows a planned traveling route, and for example, when the robot 1 exits a section of the environment 2, e.g. a room, and enters another section of the environment, i.e. another room [gets a predetermined distance or more away from near the vehicle first position and before returning to a predetermined distance or less away from the vehicle second position], it transmits environment maps that are no longer needed or map sections 4 that are no longer needed to the external memory unit 3 [updates the map information in external memory 3]).
Hillen is considered to be analogous to the claimed invention in that hey both pertain to updating a map after the vehicle moves at least a predetermined distance away from some first position. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement updating the map information as taught by Hillen with the method as disclosed by Moteki, where doing so at least limits the map updates to maps generated for an entire section, for example, where updating a map in external storage after generating it for an entire section decreasing an amount of data transmitted, or the amount of processing power needed to update the map.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moteki (US 2019/0257659 A1) and Hillen (US 2018/0246524 A1), in view of Mizoguchi (US 2019/0300053 A1).
Moteki further discloses wherein the map information includes information about a position of a target point of the vehicle (In paragraph [0048], Moteki discloses that the vehicle travels from a start point 4C along a travel locus 4D, where the examiner understands the travel locus to at least comprise positions of target points of a vehicle).
The combination of Moteki and Hillen does not explicitly disclose wherein, in a case where a magnitude of change between a first control value determined based on the vehicle first position and the position of the target point of the vehicle and a second control value determined based on the vehicle second position and the position of the target point of the vehicle is greater than a threshold, the update unit restrains the update of the map information.
However, Mizoguchi teaches wherein, in a case where a magnitude of change between a first control value determined based on the vehicle first position and the position of the target point of the vehicle and a second control value determined based on the vehicle second position and the position of the target point of the vehicle is greater than a threshold, the update unit restrains the update of the map information (In paragraph [0054], Mizoguchi teaches a threshold which may be an upper limit of the steering speed [where steering speed represents at least a magnitude of change between a first and second steering angle] to prevent a generation of an abrupt yaw moment, or any other abrupt factor,; the examiner understands the threshold to be at least an example of “restraining” an update of the map information under its broadest reasonable interpretation, where the application of a map update is at least “restrained” from being directly applied to the steering control without a limit of control first being applied).
Mizoguchi is considered to be analogous to the claimed invention in that they both pertain to restraining map information when a magnitude of change between vehicle control is greater than a threshold. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Mizoguchi with the apparatus as disclosed by the combination of Moteki and Hillen, where utilizing an upper limit of steering speed “prevents a generation of an abrupt yaw moment, or any other abrupt factor, and thus allows for the making of the lane change without giving the driver or an occupant a sense of anxiety” as suggested by Mizoguchi in paragraph [0054], for example, which is advantageous in that it may facilitate the comfort of navigation experienced by a user, or may better facilitate a consistent operation of the vehicle for safer interaction with other traffic participants.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moteki (US 2019/0257659 A1) and Hillen (US 2018/0246524 A1), in view of Vicenti (US 2016/0271795 A1).
Moteki further discloses wherein the update unit updates the map information over a plurality of times (In paragraphs [0055-0056], Moteki discloses that the overall map is sequentially [at least over a plurality of times] updated based on the local map generated by the in-vehicle device 10).
The combination of Moteki and Hillen does not explicitly disclose wherein, in a case where a magnitude of change between the vehicle first position and the vehicle second position is greater than a threshold, the update unit updates the map information.
However, Vicenti teaches wherein, in a case where a magnitude of change between the vehicle first position and the vehicle second position is greater than a threshold, the update unit updates the map information (In paragraphs [0084-0086], Vicenti teaches that the controller can compare the current robot location [vehicle second position] to a the data of the path segment recorded in the following mode [vehicle first position], and calculate a confidence level based on drift during motion of the robot [magnitude of change], where based on the robot pose confidence level being below a predetermined confidence limit [or drift greater than a threshold, for example], the controller can execute a re-localization behavior and update the data indicative of the calculated robot pose relative to the data indicative of the physical layout of the area).
Vicenti is considered to be analogous to the claimed invention in that they both pertain to updating map information based on the change between a first and second position of a vehicle being greater than a threshold. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Vicenti with the apparatus as disclosed by the combination of Moteki and Hillen, where doing so ensures that the vehicle does not continue to navigation when its confidence is low due to drift during operation as suggested by Vicenti in paragraphs [0084-0086], which is advantageous in ensuring the accuracy of navigation by the vehicle.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moteki (US 2019/0257659 A1) and Hillen (US 2018/0246524 A1), in view of Urano (US 2017/0122749 A1).
Moteki further discloses wherein the obtaining unit further is configured to obtain information indicating a distance between surrounding object near the vehicle and the vehicle based on the sensor-obtained information (In paragraph [0064], Moteki discloses that the control unit 34 matches corresponding feature points in pairs of adjacent images based on the plurality of images captured [sensor-obtained information] when the vehicle takes a turn in the parking lot and calculates a three-dimensional coordinate of the map point corresponding to the feature point [distance between surrounding object near the vehicle and the vehicle based on the sensor-obtained information]).
See also where Hillen further teaches wherein the obtaining unit further is configured to obtain information indicating a distance between surrounding object near the vehicle and the vehicle based on the sensor-obtained information (In paragraphs [0027-0038], Hillen teaches that the robot 1 is equipped with a distance measuring device 9 [sensor] that measures distances from obstacles 7 and walls 8 [objects] within the environment 2 of the robot 1).
The combination of Moteki and Hillen does not explicitly disclose wherein, in a case where the surrounding object is not present within a predetermined range from the vehicle based on the obtained information, the update unit updates the map information, and
wherein, in a case where the surrounding object is present within the predetermined range from the vehicle, the update unit restrains the update of the map information.
However, Urano teaches wherein, in a case where the surrounding object is not present within a predetermined range from the vehicle based on the obtained information, the update unit updates the map information (In paragraph [0117], Urano teaches that a map update determination unit 18 may determine that in a case where it is determined that a dynamic obstacle [object] is present within the predetermined distance from the target trajectory of the vehicle M, the map update determination unit 18 may exclude the zone where the determination is performed from the update [update of the zone is restrained]; the examiner understands that otherwise, i.e. in a case where the surrounding object is not present within a predetermined range from the vehicle based on the obtained information, that the map will be updated as usual), and
wherein, in a case where the surrounding object is present within the predetermined range from the vehicle, the update unit restrains the update of the map information (In paragraph [0117], Urano teaches that a map update determination unit 18 may determine that in a case where it is determined that a dynamic obstacle [object] is present within the predetermined distance from the target trajectory of the vehicle M, the map update determination unit 18 may exclude the zone where the determination is performed from the update [update of the zone is restrained]).
Urano is considered to be analogous to the claimed invention in that they both pertain to preventing a map from being updated in a case where an object is within a predetermined range from the vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement preventing a map from being updated in a case where an object is within a predetermined range from the vehicle as taught by Urano, where it may be desirable to prevent dynamic obstacles from being recorded on the map, as the object’s presence may only be temporary, for example.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moteki (US 2019/0257659 A1) and Hillen (US 2018/0246524 A1), in view of Mohr (US 2016/0349754 A1).
The combination of Moteki and Hillen does not explicitly disclose wherein the obtaining unit further is configured to obtain information about a weight of a load stacked on the vehicle or a weight of the vehicle, and
wherein, in a case where the weight of the vehicle or the load is greater than a threshold, the update unit restrains the update of the map information.
However, Mohr teaches wherein the obtaining unit further is configured to obtain information about a weight of the vehicle (In paragraphs [0053] and [0097], Mohr teaches that a computing device 108 obtains operational characteristics of a vehicle, such as weight), and
wherein, in a case where the weight of the vehicle is greater than a threshold, the update unit restrains the update of the map information (In paragraph [0095], Mohr teaches a variety of zone types with corresponding properties, such as weight-restricted zones with maximum permitted vehicle weights; the examiner understands that if the weight if the vehicle is greater than the maximum permitted vehicle weight to enter the zone (greater than a threshold), that the update of the map information is at least “restrained” under its broadest reasonable interpretation in that the vehicle is not permitted to navigate in the area and collect sensor information to generate or update a map corresponding to the weight-restricted area).
Mohr is considered to be analogous to the claimed invention in that they both pertain to restraining an update of map information based on the weight of a vehicle being greater than a threshold. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a weight-restricted zone as taught by Mohr with the apparatus as disclosed by the combination of Moteki and Hillen, where doing so ensures that vehicles which are prohibited from entering a zone do not enter or navigate within the zone as suggested by Mohr in paragraph [0095]. This is advantageous in that safe operation of the vehicle can be facilitated in performing navigation only where it is expected or capable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moteki (US 2019/0257659 A1) and Hillen (US 2018/0246524 A1), in view of Steder (US 2021/0063201 A1).
The information processing apparatus according to claim 1, wherein the map information is information representing a position of the sensor feature point in the environment with three-dimensional coordinates (In paragraph [0051], Moteki discloses that the overall map includes a key frame, associated with the location of the vehicle when the image is captured, and a map point, which represents three-dimensional coordinates of feature points in the key frame image; see also paragraph [0064], where the control unit 34 matches corresponding feature points in pairs of adjacent images based on the plurality of images captured when the vehicle takes a turn in the parking lot and calculates a three-dimensional coordinate of the map point corresponding to the feature point), the information processing apparatus further comprising:
an estimation unit configured to estimate a first position of the vehicle based on a three-dimensional position of the map feature point and the sensor feature point obtained from the sensor-obtained information, and to estimate a second position based on a three-dimensional position of the sensor feature point obtained from the sensor-obtained information (In paragraphs [0132-0136], Moteki discloses that a reliability calculation unit 235 (of a data management device) reidentifies the location of the vehicle of the local map transmitted from the in-vehicle device 10 and calculates the reliability of the local map by, for example, calculating a distance between the location of the reidentified key frame (a second position of the vehicle estimated based on the obtained second position of the map feature point) and the original key frames of the local map (a first position of the vehicle estimated from the measured first position of the map feature point), where correction unit 36 (of the data management device) does not update the overall map if the average distance of each key frame calculated by the reliability calculation unit 235 is larger than a threshold).
The combination of Moteki and Hillen does not explicitly disclose wherein the estimation unit is configured to estimate a combined position and orientation of the vehicle.
However, Steder teaches wherein the estimation unit is configured to estimate a combined first position and orientation of the vehicle based on a three-dimensional position of the map feature point and the sensor feature point obtained from the sensor-obtained information, and to estimate a combined second position and orientation based on a three-dimensional position of the sensor feature point obtained from the sensor-obtained information (In paragraph [0127], Steder teaches a method of determining a pose [combined position and orientation] of a vehicle based on position of the vehicle, on distances of the vehicle from objects present in an environment [sensor feature point obtained from the sensor-obtained information], and on a map, with the map having position information of objects present in the navigation region [position of the map feature point]; see also paragraph [0042] where Steder teaches that the position of the vehicle may be a three-dimensional position and that the orientation of the vehicle may comprise three angles).
Steder is considered to be analogous to the claimed invention in that they both pertain to estimating the pose of a vehicle based on obtained sensor and map data. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining the pose of the vehicle as taught by Steder with the apparatus as disclosed by the combination of Moteki and Hillen, where understanding the pose of the vehicle is advantageous for accurately and safely navigating the vehicle autonomously through the environment, as suggested by Steder in paragraphs [0042-0043]. Additionally, the examiner understands that having a better understanding of the contextual positioning of the vehicle in the environment can further facilitate accurate map generation by the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terada (US 2021/0180987 A1) teaches that detection of the deviation of the coordinates of the vehicle between the first position and the second position being equal to or greater than a predetermined distance may indicate that the map data needs to be updated.
Opitz (US 7,444,238 B1) teaches that the data within a local map database is updated whenever a vehicle travels a predetermined distance from a prior location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665